 JONES PLUMBING COJones Plumbing Co., Inc.;Groton Piping, Inc.; andGroton Piping Inc— d/b/a Instant PlumbingCompanyandUnited Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry of the U.S. and Canada, Local#305, AFL-CIO. Cases 39-CA-1417, 39-CA-1486, 39-CA-1545, and 39-CA-174613 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 5 March 1985 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent and the General Counsel filed excep-tions, supporting briefs, and answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions iand to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, JonesPlumbingCo., Inc.;Groton Piping, Inc.; andGroton Piping Inc. d/b/a Instant Plumbing Com-pany, Gales Ferry, Connecticut, its officers, agents,successors, and assigns, shall take the action setforth in the Order.'We adopt the judge's finding that the Respondent discriminatorilydischarged employee Gerard Thuotte in violation of Sec. 8(a)(3) and (1)of the Act. Accordingly, we need not pass on the judge's alternativefinding that Thuotte was constructively discharged in violation of theActMary L. DavidsonandStephen Fanning, Esqs.,for theGeneral Counsel.Wilhan C. Bruce, Esq. (Lynch, Traub, Keefe & Snow,Esgs.),of New Haven, Connecticut, for the Respond-ent.JosephGuglielmo,Esq.,of Uncasville, Connecticut, forthe Charging Party.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Thisproceeding was tried at Norwich, Connecticut, on Feb-ruary 21 and 22, 1984. The amended consolidated coin-437plaint,'which issued on February 10, 1984, alleges thatGroton Piping, Inc. (Groton) and Jones Plumbing Co.,Inc. (Jones)as a singleintegrated business enterprise andsingleemployer within the meaning of the Act2 (Re-spondent), commencing in October 1982 and continuingto December 1982, on various specified dates, committedvarious violations of Section 8(a)(1) of the Act by inter-rogating employees as to their union sympathies, threat-eningthem with reprisals because of their union activi-ties, informing them of the futility of unionization, andcreating the impression among its employees that theirunion activities were under surveillance. The complaintalso alleges that between November 18, 1982, and July21, 1983, Respondent laid off, transferred, imposed moreonerous working conditions upon, revoked benefits of,and discharged various named employees because theyjoined, supported, or assisted the United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the U.S. and Canada, Local #305,AFL-CIO (the Union or Local 305) in violation of Sec-tion 8(a)(3) and (1) of the Act. By answer dated andserved on the parties on February 21, 1984, Respondentdenied the material and conclusionary allegations of thecomplaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnessess, to argue orally, and to file briefs. TheGeneralCounsel and Respondent submitted posttrialbriefswhich have been carefully considered. On theentire record in the case, including my observation of thewitnessess and their demeanor, I make the followingFINDINGSAND CONCLUSIONS1.JURISDICTIONAND LABOR ORGANIZATION STATUSJones, a Connecticut corporation with its principaloffice and place of business in Gales ]Ferry, Connecticut(the Gales Ferry facility), is engaged in the constructionindustry as a mechanical subcontractor providing plumb-ing and heating services. Groton, a Connecticut corpora-tion with its principal office and place of business at theGales Ferry facility, is engaged in the construction in-dustry as a mechanical subcontractor providing plumbingand heating services. As noted in footnote 1, InstantPlumbing Company is a trade name used by Grotonwhen engaged in the business of providing plumbingrepair services to residential customers, at least until Feb-ruary 1983.At all times material herein, Jones andGroton have been affiliated business enterprises withcommon officers, ownership, directors, management, andiThe caption amends the identity of Respondents as alleged by theGeneral Counsel in the amended consolidated complaint to conform tothe proofs. The General Counsel allegedBen Jonesd/b/a Instant Plumb-ing as a party Respondent along with Jones Plumbing Co, Inc andGroton Piping, Inc. The evidence failed to establish that Ben Jones,president and chief executive officer of Jones and Groton,operated In-stantPlumbing asan individual proprietorRather, Instant PlumbingCompany constituted, until February 1983, a trade name used by GrotonPiping, Inc. in the performance of residential service plumbing work2The pleadingalso alleges Ben Jonesd/b/a Instant Plumbing as partof the single integratedbusinessenterprise.That allegationwas notproven and the identity of the business enterprises comprising Respond-ent has been clarified in the amended caption. See In, 1 supra.277 NLRB No. 47 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision;haveformulatedandadministeredacommon labor policy affecting employees of these oper-ations;have sharedcommon premisesand facilities; haveprovided services for and madesales to eachother; haveinterchanged personnel and equipment with each other;and have held themselves out to the publicas a singleintegrated business enterprise.3 By virtue of these facts,admitted by Respondent, I conclude that at all times ma-terial herein, Respondent Jones and Groton constitute asingle integrated businessenterprise and asingleemploy-er withinthe meaningof the Act.During the 12-month period ending December 31,1983, Respondent, in the course and conduct of its busi-ness operationsdescribed, purchased and received at itsGalesFerry facility products, goods,andmaterialsvalued in excess of $50,000 directly from points locatedoutside the State of Connecticut. The Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaintalso alleges,and I find, that Local 305isa labor organization within the meaning of Section2(5) of the Act. Although Respondent denied thisallega-tion of the complaint because of insufficient informationwith which to form a belief as to its truth, on March 2,1983, in Case 39-RC-370, the Board certified the Unionas the exclusive bargaining representative of the employ-ees of Jones in an appropriate unit consisting of all of itsemployees, including licensed plumbers, steamfitters,pipefitters, pipefitterwelders, and plumbing and pipefit-ter apprentices, excluding certain other categories of em-ployees. It was this unit which was later clarified inCases 39-UC-29 and 39-UC-30. As found by the Re-gional Director in that proceeding, for approximately 15years prior to August 1, 1981, Local 305 had representeda similar unit of employees at Groton as part of a multi-employer unit. The Regional Director found thata singleunit of the these employees of Jones and Groton4 consti-tutes an appropriate unit for purposes of collective bar-gaining.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs noted, since approximately 1966, the Union hadrepresented Groton employees as part of a multiemploy-er bargaining unit. The most recent collective-bargainingagreement for this unit expired on August 1, 1981.Groton withdrew from the muttiemployer group prior tothe contract's expiration.Groton subsequently enteredinto negotiations with the Union which were the subjectof a charge filed by the Union, resolved by way of entryof an informal settlement agreement including an agree-3As this record establishes, and as found by the Regional Director forRegion 1 in a Decision and Clarification of Bargaining Unit in Cases 39-UC-29 and 39-UC-30 dated November 14, 1983, the ownership and sub-stantial control over the business, and particularly the labor relations ofboth companies,has at all times been vested in Ben Jones.4 In the absence of any appearance by the Employer, although nonotice of hearing was served on Instant Plumbing, Instant Plumbing wasalso found to be a part of the single integrated enterprise whose employ-ees made up the clarified unitment by Groton to bargain upon request with the Union.The Union struck Groton but no agreement wasreached.However, as a consequence of the strike BenJones testified that the Connecticut Labor Departmentterminated the Groton apprenticeship program. At thispoint, in late 1981, Ben Jones activated Jones Plumbingwhich was originally incorporated in 1952, transferredGroton employees to Jones, and was enabled thereby toemploy apprentices under an approved agreement en-tered with the State Apprenticeship Council.B. The Union's Organizational CampaignSometime in the late summer or early fall of 1982,Jones employee John McVeigh contacted Local 305, re-ceived union authorization cards, solicited employees tosign,and returned executed cards to the Union. AnotherJones employee, John Alberson, assisted McVeigh in so-liciting employees for the Union. McVeigh was also theUnion's contact in setting up meetings with the employ-ees.After gettingword of a scheduled meeting, hewould call employees at home to inform them. A seriesof meetings were held in the fall of 1982 at Charlie'sRestaurant in Uncasville, Connecticut, attended by allRespondent's employees except Christian Grillo, shop su-perintendent since January 1983, and prior to that incharge of the Instant Plumbing operation.5 Two Unionofficialsalso attended.These wereBusinessManagerTerrence Quinn and Organizer Joseph Guglielmo.In September 1982, the Union filed a representationpetition in Case 39-RC-370. An election was conductedby the Board on November 30, 1982. McVeigh served asthe Union's observer. The list of eligible voters producedand filed by the Respondent prior to the election pursu-ant toExcelsior Underwear,156 NLRB 1236 (1966), con-tained the names of 10 employees: John McVeigh, JohnAlberson, Gerry Thuotte, Mark McGuire, Keith Harris,JohnWysocki, Scott Lambrecht, FrederickBruning,Paul Baker, and Christian Grillo. All of these employeeswith the exception of Lambrecht and Grillo were activeunion adherents. Grillo, as noted, was a supervisor of theInstant Plumbing operation at the time.The Union won the election. Respondent filed objec-tions to the election. Subsequently, on March 2, 1983,the Union was certified in the appropriate unit previous-ly described. Later, on November 14, 1983, in a Decisionand Clarification of Bargaining Unit, the unit was clari-fied,without employer opposition, or even appearance atthe hearing, to include the employees of Jones, Groton,and Instant Plumbing as previously described.C. The Respondent's Reaction to the UnionCampaign, Including Expressions of Animus andAlleged Violations of Section 8(a)(1) of the ActPaul Baker started working for Jones Plumbing on Oc-tober 9, 1982, as a journeyman plumber. He signed a5Grillo testified that while he was running Instant Plumbing for Re-spondent he also carried printed cards listing his title as project manager,Groton Piping. Grillo also, in October 1982, hired employee Joseph Per-etti to work for Respondent At the first day of hearing Respondent ad-mitted an amendment to the complaint alleging Grillo as a supervisor andagent of Respondent under the Act. JONESPLUMBINGCO.union authorization card, attended all the union meet-ings, andvoted in the election.On October 14, 1982, Baker was working on building.37 at the Underwater Sound Lab in New London. Bakertestifiedthat Jones approached him and Lambrechtthere, asked them if they were approached by the Union,and said he was going to do everything in his power tokeep it out. Jones, who testified at length during thepresentation of Respondent's case, was not questioned asto any of the alleged acts of coercion and interferencewith employee Section 7 rights which comprise the8(a)(1) conduct set forth in the complaint. Neither werethe employees who testified about these incidents, includ-ing Baker, questioned about them during their cross-ex-amination by Respondent's counsel. Each of the employ-ees, including Baker, who related various alleged8(a)(1)conduct, were straightforward in their recital, testifiedalmost invariably without direction or suggestion, andgave sufficient facts relating to location of the conversa-tion, the participants, setting, and circumstances, andprovided corroboration as to certain incidents to warrantthe finding that they should each be credited in their re-citals. I conclude that Jones' questioning of the two em-ployees meets the basic test for evaluating whether inter-rogations violate the Act: whether under all of the cir-cumstancesthe interrogation reasonably tends to restrain,coerce, or interfere with rights guaranteed by the Act.SeeRossmore House,269 NLRB 1176 (1984). The em-ployees, who had not openly declared their union adher-ence,were approached by the highest level of manage-ment at the jobsite, the question posed was not casuallyframed, and it was immediately followed by a statementof intentionwhich set the tone for the interchange.There was also no occasion to seek to poll employees asto their union sentiments since no demand to bargain wasoutstanding to which a reply was being sought, and asthe further remark made clear, the employees were notinformed that their response would not result in reprisal.SeeBlue Flash Express,109 NLRB 591 (1954).John Wysocki, employed by Respondent from August1981 through September 1983 as a working foreman/-journeyman plumber, attended the fall 1982 union meet-ings, signedan authorization card he obtained fromMcVeigh, and voted in the election. In October 1982 hewas also approached by Jones at the Underwater SoundLab jobsite, building 37, who asked, "John, why did youbetray me, I thought you wereanti-union?"Wysocki re-plied, "I was, but it seems as though the harder I workfor you the less money I make." Wysocki had raised his'voice, and Jones then said, "There are many ears aroundhere, and we will discuss this at a different time."By forcingWysocki to disclose the reason for hisunion sentiments in a context in which he was made tounderstand that Jones was aware of his union activitiesand,that such conduct was a betrayal of Jones and less-enedWysocki's standing as an employee, Respondentreasonably created the impression that Wysocki's unionactivitieswere under surveillance and coercively interro-gatedWysocki as to his union sympathies in violation ofSection 8(a)(1) of the Act.Zero Corp.,262 NLRB 495439(1982);Paul Distributing Co.,264 NLRB 1378 (1982);Metropolitan Life Insurance Co.,256 NLRB 626 (1981).6Joseph Peretti was employed by Respondent as a jour-neyman plumber from early November 1982 throughmid-February 1983. At his initial employment interviewby Chris Grillo at Grillo's home on a Sunday eveningshortly before starting work, Grillo asked him his feel-ings on unionization and organized labor. Peretti toldGrillo that he was rather indifferent to the whole situa-tion.Before Peretti left, Grillo said there was an organi-zational drive going on at Groton Piping, and that he,Peretti,would be approached and not to pay any atten-tion to them. Shortly after returning home that evening,Peretti received a phone call from Grillo. Grillo said:"Joe, let me ask you if there was a union vote, howwould you vote?" Peretti replied he would vote no, andGrillo said, "You are hired." Grillo also gave Peretti an-other week off at his request before he had to, report forwork. Peretti had been hired after the eligibility cutoffdate, and so was ineligible to vote. However, Grillo wasnot sure and kept reversing himself as to Peretti's eligi-bility in statements to Peretti on the day of the election.Grillo denied ever asking Peretti about his union activ-ity,but acknowledged mentioning to Peretti in his con-versation with him that they were under a union vote,and would have to return from work to vote. He alsodenied telling Peretti he was ineligible to vote. Neitherof those denials is inconsistent with Peretti's attributingto him the inquiry as to how he would vote-a subjectas to which Grillo was not questioned. Neither wasGrillo asked on Respondent's direct examination whetherhe had a telephone conversation with Peretti before hishire. Peretti's testimony on this matter is credited.By strongly appearing to condition Peretti's hire on hisrejection of the Union, reasonablyleadingPeretti to con-clude that his hire and continued employment requiredhim to refrain from union support, Respondent, by itsSupervisor Grillo, coerced an applicant for employment,and interrogated him as to his union sentiments and sym-pathies in violation of Section 8(a)(1) of the Act. See I.M. Tonaka Construction v.NLRB,675 F.2d 1029 (9thCir. 1982);Furniture Distribution Center, 234NLRB 751(1978).McVeigh started employment with JonesPlumbing inFebruary 1982 as a working foreman/journeymanplumber. In October 1982 Jones went to the McAllisterHall jobsite at the Coast Guard Academy in Groton,Connecticut, and told McVeigh that the production onthe job was down, and he did not know if it was due tounion activities, or what, and that it had better pick upor else.When McVeigh asked what he meant by "orelse" Jones said, "[T]ake it any way you want. Take it asa threat or whatever, and if you don't like it, you canleave now." Jones went on to say that he had dealt withthe unions before and that he could not compete withother contractors in the area. He had to put up with theUnion, and they would have to do a 100-percent turn6The claim asserted by the General Counsel in her brief that Jones'comments also, independently, disparaged the Union in violation of Sec8(a)(1) of the Act is rejected, as it is neither alleged in the complaint ashaving occurred in October 1982, nor wasthis issuefully litigated. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDaround from their past experience,and he had two menfor every man he had in the shop now waiting to comein. Jones also said if it did come to a vote,and a majorityof the people in the shop voted for the Union, it wouldnot mean that the employees would all be in the Union.He said that the Union was laying off permit people, andother contractors were laying off.The hostility Jones manifested in this conversation tounion organization of his firm and to McVeigh in par-ticular, because of his activities, coupled with the state-ment that McVeigh could quit now, and the clear impli-cation that if he did not, continued activities leading tothe employees'selection of the Union as their bargainingagent would ultimately result in loss of employment, in-cludingMcVeigh's own,constitutes a series of threats ofreprisalviolative of Section 8(a)(1) of the Act.High Per-formance Tube,251NLRB 1362 (1980). Jones' relianceon an alleged inability to compete or other contractors'laying off employees, to support the clear implication ofadverse economic consequences flowing from his re-marks, does not protect them from a finding of violation.Jones' statements failed to meet the test required for theirprotection that they constitute predictions carefullyphrased, on the basis of objective fact, conveying an em-ployer's belief as to demonstrably probable consequencesbeyond its control. SeeNLRB v. Gissel Packing Co.,395U.S. 575 at 620 (1969).Jones' criticismvoiced to McVeigh of the productionon the McAllister Hall job in October 1982 contrastsstrikingly with his comments to McVeigh a month prior,in September 1982, when he informed McVeigh that hehad gotten another job down at the Submarine Base, andhe would not feel comfortableunlessMcVeigh ran it forhim. Jones noted that that job would not be ready untilearly spring, and he doubted McVeigh would be aroundto do or finish that one. I conclude that, by this time,Jones had become aware, at least,of McVeigh's role inorganizing.Thislatter statement,without explanation,and in light of his later conversations with McVeigh, in-cluding the October one just reviewed, demonstrates Re-spondent's early strong antipathy to McVeigh's unionrole, and provides additional evidence of motive support-ingMcVeigh's allegation of discriminatory discharge,but cannot,because it was not alleged in the complaintnor fully litigated, be found a threat violative of Section8(a)(1) as urged in the General Counsel's brief.Sometime later in October 1982 following the conver-sation between the two at the McAllister Hall site, theday after McVeigh had called in a materials list, hecalled in again to add 30 more feet of pipe, and Jones onthe line said if he had a competent foreman on the job itwould not be necessary to add 30 feet of pipe to a mate-rials list, and if McVeigh thought he, Jones, was going togo union,itwould be like a "second coming of Christ."In the same conversation, Jones told McVeigh he wouldlike to fire him but he could not because he was doinghis job.On another occasion in the same general period oftime, afterMcVeigh had a conversation with Jones'daughter, Eva Jones, corporate secretary and bookkeep-er for Respondent, Jones first told McVeigh that hethought he had been abusive to her on the phone whenhe was looking for the material that was promised, andthen said,"Iknow that you are a big guy with theUnion,but I can't do a thing to you because you aredoing your job and I wish you would quit."In the first of these two conversations,Jones'commentclearlywas intended to convey to the acknowledgedleading union advocate among his employees the futilityof selecting a union to represent them,since a bargainingrelationshipwould never be achieved, would never beagreed to by Respondent, and McVeigh's efforts wouldbe fruitless.As such, it violated the Act.SouthNassauCommunitiesHospital,262NLRB 1166 (1982);FredLewis Carpets,260 NLRB 843 (1982). Jones' remarks inthe same and later conversation with McVeigh,couplingthe employee'sunion activities with a desire to see himremoved from Respondent's work force, either voluntari-ly then or involuntarily in the future,constitute an im-plicit threat of discharge also in violation of Section8(a)(1) of the Act. "[I]t conveys to employees the clearmessage that support for the Union and continued em-ployment are not compatible."L. A. Baker Electric,265NLRB 1579, 1580 (1982).In November 1982, while working in Newport, RhodeIsland,at Pier 2,Jones came on the job and spoke withWysocki. Jones told him he was happy with his work.He also said he would not go union because if he did,the Union would own one-third of his business,and thathe would do whatever he had to do-follow the law, ne-gotiate, but he was prepared at that time to replace all ofthe employees if they walked off the job, and that wasthe entire organization.He added he had made up hismind that he would just not go union at the time.Jones' statements here combine a threat of dischargefor engaging in the protected concerted activity of strik-ing, as well a statement informing a known key union ad-herent among his employees that their selection of theUnion as their bargaining representative would be fruit-less and futile, each an independent violation of Section8(a)(1) of the Act. SeeFred Lewis Carpets,supra. Theseparticular remarksmake clear that regardless of theUnion's achievement of status as bargaining representa-tiveRespondent would never strike a bargain with it,thus forcing a strike and the loss of the employees' jobs.These remarks were also made in the context of otherconduct violative of Section 8(a)(1) directed to this andother employees.SeeGrove Valve&Regulator Co.,262NLRB 285 (1982).On December 1, 1992, the day after the representationelection conducted in Case 39-RC-370, at the Newport,Rhode Island Pier 2 location,Jones toldWysocki thatthere was one man that he would like to fire. AlthoughWysocki informed Jones that he did not want to knowwho it was,the timing of this statement,in the context ofJones' other remarks directed,in particular,toMcVeigh,the Union's key organizer among employees and its ob-server at the previous day's election,won by the Union,leads to the inevitable conclusion that Jones was singlingout McVeigh for his special ire. Twice before Jones hadsuggestedtoMcVeigh that he quit and hadsuggestedthat he hoped to find grounds to fire him. It is clearly anaked threat of discharge violative of Section 8(a)(1). JONES PLUMBING CO.Furthermore, on December 14, 1982, according to thecredited and uncontradicted testimony of John Alberson,while he, Jerry Thuotte, and another employee werestanding infront of the McAllister Hall jobsite around 10a.m. on a coffeebreak, Jonescameup to them and, afterasking what they were doing, stated that John McVeighwas making a mess ofthe job, and he was not workingfor him, he was working for Terry Quinn, that TerryQuinn "gave him a fucking again."7Such conduct disparaged the Union directly to the em-ployees and also createdthe impressionamong them thatMcVeigh's union activities were under surveillance, inviolation of Section 8(a)(1).NLRB v. Eastern Steel Co.,671 F.2d 104 (3d Cir. 1982);Sterling Sugars,261 NLRB472 (1982).Finally, apprentice plumber/pipefitterMark McGuirewas called into Jones' office around 5 p.m. in December1982,where Jones told hum he was going to lower theshop to 5 or 6 employees (the employee complement hadbeen approximately 10). He was going to do everythinglegal.He was going to lay off by seniority. BecauseMcGuire was the senior apprentice on the job, he wouldbe the last to go. He also stated that he did not knowwhat "we were allgoing to gainout of all this, and thatifwe wanted to play hard ball," he was going to playhard ball.The reference to "playing hard ball" belies theearlierreference to doing everything legal. Jones was implyinghere that following the Union's election win, the employ-ees could expect that he, Jones, would be making thingsmore difficult for them on the job. McGuire could rea-sonably conclude that conditions would be harsher andthat Jones would be more strict in his treatment of themen. It is also reasonable to conclude that Jones wasmaking a veiled threat to select the union advocatesamonghis employees for layoff as he trimmed his workforce. Jones' reference to "this" was to the union move-ment, and the combined implied threats ofmoreonerousworking conditions and layoffs in retaliation for the em-ployees' selection of the Union as their bargaining agentwere violative of Section8(a)(1).D. Respondent's Alleged Violations of Section 8(a)(3)of the Act1.Gerard Thuottewas employed by Respondent as ajourneyman plumber/pipefitter from June 1, 1982, untilJanuary 12, 1983. He had 38 years of experience in thetrade.Thuotte attended several unionorganizationalmeetings in the fall of 1982, signed a union authorizationcard given to him by McVeigh, and voted in the No-vember 30 election.Thuottewas installingtoilets on the McAllister Halljob on November 17, 1982, while John Alberson waswelding at the same site. Early in the morning of No-vember 18, Jones telephoned Thuotte and told him therewas no work for him. That day, November 18, Alberson,7During his cross-examination, Jones expressed his feelings that Quinn,the Union's business manager, had been hostile to Jones for the last 7 or 8years and "is out to destroy his business,"and that McVeigh was closelyalliedwith Quinn, and was working in collusion with him to do Jones asmuch harm as possible441who was not a licensed plumber and had never beforedone suchinstallationsfor Jones before, was assigned toinstallingtoilets in Thuotte's absence.The following day,November 19, Thuotte was back at the site installing toi-lets and Alberson was back doing the normal weldingwork.Jones, when asked about this incident on his direct ex-aminationby Respondent's counsel, at first could notrecall it, and then vaguely related it to a lack of materialsor tools, or something else at the site, which resulted inhis beingsenthome for the balance of the day. I creditThuotte and Alberson as to their recollection of the inci-dent.Respondent offered no reasonable explanation f Drthe denial of work that day to Thuotte. While there is nodirect evidence of Jones' knowledge of Thuotte's unionactivities, Jones' comments about McVeigh's leading roleand his evident desire to rid his firm of him, the extremehostility he harbored toward the Union and the threatshe voiced to other employees to retaliate by laying offand imposing harsh treatment on a group of employees ifthe Union was successful in its organizing drive, and inthe absence of any valid explanation for Thuotte's treat-ment on November 18, I infer that Jones' action on thatdate was part of a pattern of conduct whose aim was tocrush the Union and thwart its drive. Under such cir-cumstances the finding of an unlawful motivation doesnot depend on Respondent's knowledge that each em-ployee discriminated against wasengagingin union ac-tivity.HedisonMfg.Co.,249 NLRB 791, 794 fn. 13(1980), enfd. 643 F.2d 32 (1st Cir. 1981). See alsoReaTrucking Co.,176 NLRB 520, 525 fn. 5 (1969), enfd. 439F.2d 1065 (9th Cir. 1971).2.John Albersonworked for Respondent from August1981 to July 15, 1983. He was a journeyman welder,steamfitter, and rigger.Alberson signed a union card,passed out three or four cards to other employees, at-tended the union meetings held in September and Octo-ber 1982, and voted in the representation election on No-vember 30.Alberson, John McVeigh, Paul McGuire, and JohnWysocki, the working foremen, had been assigned Re-spondent's trucks from the beginning; of their employ-ment which they drove to and from home to worksites.Respondent paid for the gasoline which they purchasedon Respondent's credit cards and, according to Alberson,he was reimbursed periodically every 3 or 4 months fortolls on his presentation of receipts. In December 1982,Jones came on the McAllister Hall jobsite, where Alber-son and McVeigh were working together. Albersonasked Jones about reimbursing him for his toll receipts.Jones said he would take care of the tolls right then andAlberson could turn his truck in at the end of theevening. Jones then turned to McVeigh and told him liecould also turn his truck in the end of the evening, plusall the credit cards and company keys. Neither Albersonnor McVeigh ever regained use of company vehicles orcredit cards. The other working foremen, Paul McGuireand John Wysocki, retained the use of company vehiclesand credit cards until they left the employ of Respond-ent. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones testified that, in early December, Alberson askedhim about reimbursement for tolls incurred in travelingto and from work. Jones told him he did not authorizeor did not pay tolls. Albersonsaiditwas no problem.Jones confirmed he then said, "We would settle anyproblem that might exist right now. Turn in your truck"and, turning to McVeigh, told him to turn in his truck.Jones said he made this decision as an economy measurebecause of extremely high gas bills and because of par-ticulareconomic problems arising on the McAllisterHall, Coast Guard Academy job. Since June, Jones hadrequested employees using company vehicles to list theirmileage weekly on their timecards as a check on gasolineconsumption. Jones acknowledged, however, that a seri-ous investigation of gasoline consumption was not pur-sued until early October. At that time he had heard thatgasolinewas being diverted for personal use. At thesame time,a reorganization in the office managementstaff,with the original office manager leaving because ofillness and Jones' daughter, Eva, taking over the compa-ny books, enabled an examination of gasoline bills to bemade.The only document Respondent offered during thehearing to substantiate the claim of increasingly high gas-oline consumption was a summary of monthly gasolinepurchases from May 1982 to January 1984 preparedwithin I week of the hearing." The inferenceiswarrant-ed that no documentation was prepared in Octoberwhich showed the monthly gasoline costs. Otherwise,Respondent would have produced the results of its inves-tigation of the cost made at that time. Jones also deniedthat the union campaign affected the October review, orthat he was even aware of the union effort at the time.Yet, Jones knew of the union drive from the filing of thepetition in September 1982, and questioned employees asearly as mPd-October if they had been approached whileaffirming his intent to do everything he could to keepthe Union out. See supra.It is noteworthy that, in connection with his decisionto remove the company vehicles from the two men,Jones also testified about having observed Alberson, inOctober, accompanied by his son, driving a company ve-hicle after work hours for the purpose (he later in Octo-ber came to believe and had the "distinct impression"after receiving a notice from the Board) of attending aunionmeeting. Jones acknowledged that employeescould perform personal errands, shop, or go to a restau-rant in a company vehicle so long as the vehicle wasavailable for night calls, and was used primarily for thegood of the Company, carrying tools, men, and materialsto and from work locations. As an example, Jones re-ferred to the fact that McVeigh, with the truck, couldpick up ordered materials at the Gales Ferry facility onhisway to the McAllister Hall site from his home inGales Ferry, and make pickups during the day from alocal supply house.While Jones acknowledged not re-8This proposed exhibit was rejected because of Respondent's failureand refusal to make available at the hearing the original documents uponwhich it was based so that the General Counsel,who raised questionsabout its accuracy, could compare them Neither did Respondent callEva Jones, the one who prepared the summary and thus the competentwitness to testify about its preparation. (See Tr 180-188 )moving a company truck from John Wysocki because hisservices required its use on a job in Newport, he failedto explain its removal from McVeigh while, on Decem-ber 3, he continued to perform as working foreman attheMcAllister Hall site. Jones, himself, Eva Jones, hisdaughter, and his wife each continued to use companygasoline credit cards.The precipitatemanner inwhich Jones ordered Alber-son and McVeigh to turn in their credit cards and truckson December 3, 1982, support the conclusion I reachbased on all of the evidence that Respondent was moti-vated in taking this action by these employees' strongprounion actions and sentiments, and that the businessreason Jones advanced for the first time during trial tosupport his action was not a legitimate concern on thedate in question, and appears to be a belated, unsuccess-ful effort to make rational an act which was, in reality,an immediate, emotional, viseral reaction to the two em-ployees amonghiswork force who were mostresponsi-ble for the Union's advent. SeeNLRB v. TransportationManagement Corp.,462 U.S. 393 (1983).3.Three days after Jones took McVeigh's assignedtruck and credit cards away, on December 6, he re-movedMcVeighfrom running the McAllister Hall joband assigned him to installing stack packs (flue dampers)at a Navy housing project. The McAllister Hall job paid$20 per hour as the prevailing wage under the Davis-Bacon Act. The Navy housing stack pack job paid a pre-vailingwage of $12.02 per hour. Jones told him it took45 minutes to install one of these units, and as long as hemaintainedthat schedule, he would have a job. Accord-ing to McVeigh, he had been assigned to McAllister Hallsince June 1982 and perhaps weeks of work remained atthe time of his transfer.Jones told McVeigh that production on the McAllisterHall job was down and that was why he was being takenoff.Jones denied it was done because of McVeigh'sunion activities.According to McVeigh there had beendelays on the McAllister Hall job and he could not finishthe job because necessary materials had not been deliv-ered.Among these were certain three-way valves whichhe had ordered as early as June, again later on in thesummer, andin early fall. Only after his transfer did hesee them at the shop along with other parts he had re-quested.According to Jones, up until the middle of October, orthe first part of November, he had no reason to complainof McVeigh's performance McVeigh was the foreman atthe site responsible for a prompt and proper completionof the project.After the project manager, DennyHayden, left, Jones himself took over supervision of theproject and in November began to notice a severe reduc-tion in production in terms of pipes in place. When ques-tioned,McVeigh responded he was doing the best hecould, and his manner became increasingly arrogant.Jones did acknowledge that McVeigh complained occa-sionally about materials not being delivered, but the shopwas starting to receive multiple daily orders for materi-als,contrary to normal practice, and, in one instance,McVeigh had ordered 4-inch diameter drain pipe whenhe needed 3-inch instead. McVeigh was also only pick- JONES PLUMBING CO.ing up material from the shop after 8 a.m.instead of onhis way to the jobsite.Jones admittedhe didnot discuss these shortcomingswith McVeigh. With the job not getting completed andthe labor hours mounting up, he removed McVeigh fromthe project.Later in his direct examination on presentation of Re-spondent's defense, Jones now claimed there were defi-cienciesinworkmanship on the McAllister Hall jobwhich justified McVeigh's removal. Yet these deficien-cies were discovered only after McVeigh left the projectand so could not have been weighed in the decision toremove him.Similarly,Grillo,Respondent's shop super-intendent since January 1983, testified that a lengthypunch list of work to be corrected or completed on theMcAllister Hall job which was received from the gener-al constructor after McVeigh's transfer and later layoffhad nothing to do with either event. Even a claim thatmaterials had been left all over the jobsite, includingareas where work had been completed and in the trailer,was an alleged discovery made after McVeigh's transfer.Respondent'sfailure to document the delay in theMcAllister Hall project attributable to McVeigh, or toprovide evidence of the prompt delivery of the materialand,particularly,the three-way valves, towhichMcVeigh alluded, coupled with Jones' admitted great an-tipathy and hostility to McVeigh's union involvement,the timing of his transfer coming 3 days after the remov-alof truck and credit cards found discriminatory, andthe linking of the deterioration in McVeigh's perform-ance with a change in his attitude,occurring at the timeof his greatest involvement in organizing activity, andJones' belated reliance on job deficiencies which werenot discovered until after the transfer,leadme to con-clude that Jones seized on a delay in installation forwhich McVeigh could not be held responsible, as a pre-text to reassign him to a jot)paying a substantially lowerirateof pay in order to punish him for bringing in theUnion, in violation of Section 8(a)(3) and (1) of the Act.Jones was fulfilling his threat made the same month to'Mark.McGuire to start "playing hard ball."4.On December 7, 1982,John Albersonwas workingat the Gales Ferry facility prefabricating 10-inch pipesfor the McAllister Hall job. After about 6 hours, Joneswalked in and told Alberson to close up shop and gohome. When Alberson asked why, Jones said he had nomore work for him that day, and to go home. Albersonlost 2 hours' pay. The next day, Alberson continued toprefabricate pipe as he had been doing the prior day.The job had not been completed. Jones offered no expla-nation for this action.Iconclude that it constitutes aform of harassment to deprive a know union advocate ofwork in violationof the Act.5.On December 9, 1982, 2 days later,Albersonwas atthe facility, this time working on heavy pipe, weighingabout 800,000 pounds a length. As Alberson explained,when engaged in heavy rigging he generally had ahelper or another mechanic ' give him a hand. On thesame type of 10-inch pipe he had two helpers.Becauseof the weight and bulk of the pipe it is dangerous towork: alone. Alberson asked Eva Jones twice for an as-sistant.He had to go through her for any work requests.443She said she would ask her father.Jones came in later inthe day and told Alberson he did not need any help. Al-berson continued working alone for the remainder of theday.Jones admitted he refused to provide Alberson with ahelper because he did not need one. Based on his exten-sive experience in running a plumbing business,the mate-rials handling equipment was capable of being operatedby one man. Alberson had the necessary slings by whichthe pipe could be attached to the crane if it had to bemoved.Jones added that the shop man was available butapparently out of the shop; Alberson could have calledhim to come in to help.Jones failed to reconcile his denial of aid to Albersonwith his volunteering on the witness stand that the shopman was available. By his refusal, by telling Alberson hedid not need help, Jones foreclosed any opportunityopen to Alberson to secure assistance.Jones' testimonyconfirmed that Alberson was obliged to seek assistancethrough management and could not act on his own. Nei-ther did Jones explain to Alberson why he did not needa helpernor deny Alberson's testimony that with thispipe he had two helpers assist him in the past Jones' ex-planation,on the record, that the material handlingequipment was capable of one-man operation, did notdealwith Alberson's legitimateconcern that his oper-ation of the equipment, given the weight and bulk of thepipe, would place his safety in jeopardy.The only reasonable explanation for the denial of aidwas that Jones was carrying out his threat to punishunion activists, even at risk to their personal well-being,Amoco Fabrics Co.,260 NLRB 336, 355 (1982).6.During the conversation, previously describedsupra, that Jones held withMarkMcGuire in his officeinDecember 1982, Jones also told McGuire that fromnow on upon his absence he would have to bring in adoctor's slip.McGuire, who was hired in late fall 1981,had been absent without incident a few times before thisconversation. He had never been made aware previouslyof a requirement of medical documentation for an illness.In fact, when McGuire in the past had produced towingbillswhen he was absent on occasion because of carbreakdown, Jones did not want to see them and only didso reluctantly.On another absence occasioned by thedeath of an in-law, he had called in and been advised byEva Jones it was all right and not to worry. This statedrequirement of medical documentation on an illness foreven 1 day followed on the heels of Jones' promise toplay hard ball in retaliation for the employees' unioniza-tion.Respondent in the presentation of its case-in-chief atno time claimed that such a medical requirement waseither desirable or necessary to abort excessive absentee-ism. Jones made no comment about the requirementduring his testimony. The clear import of the require-ment is that it was designed to show employees that theywould suffer harsher treatment because of their union ad-herence and might,therefore, influencefuture employeeconduct. SeeSouthNassau Communities Hospital, 262NLRB 1166 fn. 2 (1982).7.On December 16, 1982,ThuotteandAlbersonwereworking atthe McAllisterHall jobsite.According to Al- DECISIONS OF NATIONAL LABOR RELATIONS BOARDberson, they had unpacked their tools and had started towork. After half an hour Jones showed upand wentover and spoke to Thuotte, who then walked over to Al-berson and told him to pack everything up. "We have nowork for the day. Weare goinghome per orders of Mr.Jones."They left. The next day, again after a half-hour'swork, the superintendent on the site told Alberson hehad a call from the Groton Piping office. Alberson gotto the phone and Eva Jones told him that her father saidfor her to relaythe messagethat hewas closingthe job-siteagain for the day. "Pack up your tools, and gohome." Both Alberson and Thuotte lost 7-1/2 hours' payeach day.Thuotte confirmed that, although there was work foreach of them on the 2 days, on the first day Jones toldhim there was no work,and the samething happened onthe second day. On the next workday9 they both re-turned to the site and continued the work which hadbeen interrupted for the better part of 2 days.According to Jones, his office received a telephonecall early on December 16, from the McAllister Hall site,advising that Respondent's site SuperintendentMcGuirewas notin that day and the men, Thuotte and Alberson,did not know what to do, they could not get at theirtools,because they did not have the key to the tool-boxes.Jones immediately went to the site, questionedboth employees, received the "impression" that neitherhad the toolbox keys, and, further, that Alberson did notknow the measurements or what he had to do for therest of the day, and so he told them to take the rest ofthe day off. The next day the same situation prevailed,McGuire was out, Jones went to the site, the tools werelocked, the men were without leadership, and he sentthem home.Thuotte corroborated Alberson's testimony that thetools were already laid out when Jones arrived on bothdays. Further, he confirmed that he had the toolbox keysin hispossessionand that Jones must have know thissincehe had worked at the site previously in the absenceof working foreman McVeigh who had, until his Decem-ber 3 transfer,been runningthe work. Alberson also tes-tified credibly that he had often worked on jobs for Re-spondent in the past without supervision.Jonesinusingthephrase,his"impression" thatThuotte did not have the keys, was careful to avoid theflat out statement that Thuotte denied having them. Thephraseas well as histestimony on cross-examination con-firmed that Jones did not directly question Thuotte aboutthe keys, an odd circumstance indeed. I also credit bothemployees over Jones that they had already commencedwork with the necessary tools when Jones arrived. It isalso difficult to believe that, having determined on thefirst day that work could not go forward because of alack of tools, Jones would have permitted sucha situa-tion to prevail on the second day, thereby causing- a fur-ther delay in a project where Respondent was alreadyclaimingeconomiclossesbecause of lack of production.I reject Jones' story which would authenticate such anunlikely series of events.9Thuottetestifiedthat this was December 18, 1982, but that day was aSaturday, apparently not a workday,In, fact,Jones did not visit the site the second day,having his daughtertransmitfor him the orders to closeit down.The General Counsel hasmadeout a prima facieshowing of layoff motivated by the employees'union ac-tivities.Respondent's economic defense falls far short ofdemonstratingthat the employees would have been senthome absent their union involvement.DuringAlberson'scross-examination,he acknowl-edged having had a conversation about a Charleston,South Carolina worksite. Albersonagreedthat he toldJones he would not work on thatsite unlesshe was paidfor the time he lost during his discriminatory layoff on 2days in December 1982. Alberson then acknowledged re-ceiving those 2 days' payand signing a release.Respond-ent's offer of the release dated March 11, 1983, was re-jected on the grounds that it related solely to the back-pay issue not in issuein the proceeding. Respondent's as-serted groundfor itsinclusionin the record, that itshowed a tendency on Alberson's part to reject offers ofwork and therefore related to a subsequent rejection ofan offer to return to work on Alberson's part, to be dis-cussed infra,was also rejected as not probative of thefacts and circumstances relating to the November 1983correspondence to be discussed infra. As to whether thepayment and the waiver constitute settlement of thebackpay clause for Alberson arising from the 2 days'layoff in mid-December 1982, a matter which Respond-ent also asserts,the record as it nowstands isinsufficientto determine whether the moneys constitute a full pay-mentof backpay due under Board law so as to satisfyRespondent's obligation thereunder. There is also no evi-denceappearingfrom the waiver itself that proper de-ductionsand payments were made for social security orother protective coverages. As for the other aspects ofthe remedy normally required to satisfy Respondent's ob-ligation arisingfrom the incident, Alberson's execution ofsuch a release was done at a time when none of theother discriminatory acts to which he had been subjectedhad been properly remedied. Neither was the ChargingParty Union involved in its execution. Under these cir-cumstancesI conclude that the waiver cannot serve toremove the publicremediesof backpay,reinstatement,notice posting, and the likearisingfrom the Respond-ent'sdiscriminatoryactionsagainstAlberson.IdealDonut Shop,148NLRB 236 (1964), enfd. 347 F.2d 498(7th Cir. 1965). In any event, the record does not showthat Alberson declined any South Carolina work or waseven offered any. By the date of his last layoff, on July15, 1983, infra, the southern work had long been com-pleted.8.On December 15, 1982,Paul Bakerworked at theNavy housing job, installing stack packs. Jones called thesiteand askedBakerto stop into his office before hewent home that night. Baker had intended to stop in theoffice because it was payday. When he arrived, Joneshanded him his check and said, "This is your lastcheck." There was no further conversation. Along withthe checkBakerreceived a notice of layoff for lack ofwork. Subsequently, Baker received a registered letterpostmarked February 2, 1983, asking him to return to JONES PLUMBING CO.work on February 7, a Monday. It snowed on February7, so Baker did not report until February 8. He' workedFebruary 8, 9, and 10. On February 11 Jones called himin to his office and laid Baker off again. Jones said hewas closingthat part of the job at the Underwater SoundLab at the Submarine Base, New London. Again,Baker's slip said it was a layoff for lack of work. Bakerwas not thereafter recalled for work.After Baker's initial hireon October 9, 1982, a monthlater Jones hired Joseph Peretti,also anexperiencedjourneyman plumber. It will be recalled that Peretti washired only after assuring Superintendent Grillo that hewould vote against the Union in the upcoming represen-tation election.When an opening arose for an experi-enced plumber to take over the residential service workperformed under the trade name of Instant PlumbingPeretti was offered the position and took over that workin early to mid-January 1983.Shortly after commencing the Instant Plumbing work,Grillo called Peretti to express dissatisfaction with Peret-ti's coming in to work late and leaving early on a day hehad notified the office he was not feeling well and abouthis production on a prior day. Then Jones called to tellhim he was facing labor problems, that he would have tobargain with the Union in good faith, and that he wouldbe "depending on me and Chris [Grillo] for after allthese troubles were resolved." So that it was importantfor him and Chris to get along.Towards the end of January 1983, Peretti was calledinto the office and offered a job in South Carolina. Jonestold him that he had two or three men working downthere and he understood Terry Quinn offered them jobsat a local union firm, and got them union books, which isillegal.Jones added, "I've got no men down there, andScotty [Lambrecht] is all alone." Peretti responded thatwhile he wanted the experience in pipefitting and wasgood friends with Scotty, his mother was in poor healthand he was concerned about leaving her alone. Thatevening, John McVeigh called Peretti to offer him a jobwith a local union mechanical contractor. The followingclay Peretti declined the South Carolina job and severedhis association with Jones.Another individual, Vincent Perrone, testified that inmid-January 1983 he had also been offered work byJones and Lambrecht in Charleston, South Carolina. Hewas told the job would last 2 to 3 months, to March1983.He worked in South Carolina for the last 2 weeksin January doing plumbing and pipefitting work beforehe quit. Other employees there were Lambrecht and twonewly hired ones, Roger Wells and Roger Chamberlain.Jones acknowledged that he operated a jobsite duringthe spring of 1983 at Charleston, South Carolina. Origi-nally, four employees were assigned to the site, includingScott Lambrecht as jobsite superintendent. As Jones ex-plained it, as a result of telephone contact from Quinn ofLocal 305 offering the employees union jobs in the vicin-ity of Respondent's Connecticut facility, two employeeson the site left and one, Perrone, who had been in Atlan-ticCity for a few days, failed to return to the site, andthework effort in South Carolina was seriously ham-pered. Yet, the work there continued to substantial com-pletion of the project in May 1983. It had commenced in445November 1981. Jones also acknowledged hiring Cham-berlain in January 1983 for thatsite.Other employeeshired in early 1983 included Larry Thompson, a workingforeman, journeyman plumber/pipefitter, from FebruarytoMay; Robert Krinjack, a welder/pipefitter in June1983; apprentice plumber/pipefitterWilliamMarzussofromMarch to September 1983; apprentice ThomasLambrecht, Scott's brother, from July to September1983; and Kurt Nowak, a welder, from July 1983 andstillworking.Jones testified that he laid off Baker from a Newportjob where he was working with Wysocki because it wasbasically complete before he was sent to the Navy hous-ing site toinstallstack packs (flue dampers), but Jonesdid not adequately explain why Baker was let go fromthe flue damper work other than agreeing his slip listedlack of work. (Tr. 243.) After recall in February for 2 or3 days to work on a project of building one structureand renovating another at the New London SubmarineBase,which had been ongoing for 6 to 8 months, Joneslaid off Baker again for lack of work. Jones never ex-plained why such a competent journey plumber was notconsidered for or offered the residential work performedby Instant Plumbing nor why Baker was not offered theongoing work in South Carolina, nor why Jones hired anumber of new journeymen plumbers in January andFebruary 1983 instead of offering recall to Baker.I conclude that Peretti received preference in hire inNovember 1982 and continued employment thereafterover Baker and preference in reassignment to the resi-dental work again over Baker because of his willingnessto accede to Jones' antiunion posture and Jones' statedreliance on him for this reason. I also conclude thatBaker was discriminatorily denied the Charleston, SouthCarolinawork because of Jones' extreme hostility toLocal 305 for causing other employees assigned there toquit in favor of jobs with firms under contract to Local305. Jones' unwillingness to even considerBaker and in-stead hire new employees for Connecticut and SouthCarolina work shows again the effect of Respondent'sget-tough policy of putting the squeeze on the group ofemployees who signed cards and voted in Local 305 onNovember 30, 1982. Baker was part of that group andwas subjected to unlawful interrogation in October byJones (see supra.) Among the employees who comprisedthework force that voted in the election, only Lam-brecht and Grillo, an admitted supervisor, could be trust-ed to support Respondent's antiunion stance. As will beshown by the conclusion of this analysis, every otheremployee in that group was eliminated from Respond-ent's employment, only Wysocki having left voluntarily.All of the acts of discrimination already described, aswell as the discharges, took place within a 6-monthperiod immediately following the representation election.Such a pattern of discharges and other discriminatoryacts,without adequate basis against both known unionadvocates and others with whom they were associatedand againstwhom Jones issued threats, created an im-pression of surveillance of their union activities and dis-played his union hostility, justifies the inference which Idraw now in the case of Baker that his layoff, where 446DECISIONSOF NATIONALLABOR RELATIONS BOARDwork continued to be available for new employees,amongthem a known coerced, antiunion individual, con-cealed Respondent's antiunion motivation in violation ofthe Act. SeeWellingtonHall Nursing Home,257 NLRB791 (1981),and casescited therein.9.FrederickBruning,a journeyman plumber, was firstemployed to operate the Instant Plumbing truck per-forming residential service work in May 1982. He signeda union authorization card given him by McVeigh, at-tended the three or four union meetings held that fall,and voted in the election.Apparently, sometime in 1982, Bruning had been reas-signed to installing stack packs at the Navy housing site.However, he continued to perform Instant Plumbing res-identialplumbing repairs for half the time. He wasunable to meet the quota Jones had set of installing 1 flueevery 45 minutes or 10 a day. He also had a problemwith the electrical portion of the work. Then, on Janu-ary 17, 1983,10 when Bruning brought the truck in at theend of the day, Jones gave him a pink slip along with hispay which said he was laid off because of lack of workand unqualified for available work. When Bruning askedJones about it, he was told he just was not qualified, hewas not putting out the amount of work that Joneswanted.Bruning wasnever recalled to work nor was heoffered any work in South Carolina.Jones testified that Bruning was laid off because of re-peated call-backs and dissatisfaction from residential cus-tomers, resulting in loss of several of them, as well as hisfailure to respond to an emergency call from the Navyhousing site over a weekend at a time when Respondentwas being considered for the repair work there. A finalincident which Jones found determinative was Bruning'snegligence in leaving a drop light on a customer's rug,causing it to be damaged beyond repair and the loss ofthe customer, and risking a fire. According to Jones, itwas Bruning's poor performance for Instant Plumbingwhich lessened his workload there and made him avail-able for work for Groton Piping and Jones Plumbing.Respondent did not produce any customers or docu-mentsto corroborate its claim of poor workmanship andloss of customers. Thus, its claim that Bruning's work re-sulted in over 40 call-backs from customers of InstantPlumbing is not established in the record. Neither didRespondent assert or establish during the hearing thatthe Instant Plumbing operation was closed down or thatits closing was attributableto Bruning'swork.Bruning acknowledged having probablymade acouple of residential call-backs per week, but claimedthat at least some of them were attributable to reasonsother than poor workmanship, such as drains becomingreclogged. But if the job had been successful the firsttime,why the necessity to return, unless the problemwas a new one, in which case it would not be character-izedas a call-back, but as a new call? Bruning also ac-knowledged that Grillo had spoken to him about toomany call-backs and that he had received complaintsfrom customers about his performance on the job. Ac-cording to Bruning, Grillo on a few occasions told him10 This date is 7 weeks prior to the date, March 7, 1983, alleged in thecomplainthe was doing fairly well, considering he was only a jour-neyman for roughly a year but that another time he hadsaid, as far as he was concerned, "I would have beendone a long time ago." Bruning did not attribute any ofGrillo's criticisms of his work to the time period follow-ing the advent of union organization or its success in therepresentation election. As to the burned carpet,Bruningtestified that, at the time he was laid off, Eva Jones toldhim he would have to be more careful and she thoughtthe damage would be covered by insurance. She alsotold him he was unqualified. Bruning admitted leavingthe drop light laying on the customer's carpet andhaving been informed by the customer that he hadburned it.Bruning's case is a troubling one. On the one hand, al-though not one of the union leaders, he was among thegroup which signed cards, attended the unionmeetings,and voted in the election. An argument could be madethat, in spite of his shortcomings, Bruning had been per-mitted to remain in Respondent's employ until Jones wasfaced with the Union's election win and the realizationthat he was faced with a committed union group. Then,following his disclared intention to play hard ball, Jonesno longer tolerated Bruning's deficiencies and deter-mined to get rid of him, as he had with Baker and wouldwith the others, including the key union advocatesMcVeigh and Aiberson.While this formulation mayhave some weaknesses, I conclude that the GeneralCounsel did make a prima facie showing thatBruning'sinvolvement with the Union was a motivating factor inhis layoff. However, I also conclude that Respondent hashere met its burden of showing that Bruning would havebeen let go even in the absence of his union activities,NLRB v. Transportation Management Corp.,462 U.S. 393(1983);Wright Line,251 NLRB 1083 (1980).Respondent's explanation for Bruning's release is notpretextual.Even Bruning was not able to claim that hehad not been advised of his work deficiencies before theunion campaign. Bruning did not retake the stand todeny his responsibility in being unavailable on a weekendto respond to an emergency at the Navy site as allegedby Jones. It was not unusual for Respondent to give anemployee such as Bruning the opportunity to do somecommercial plumbing work when his own residential as-signments ran slow and he had shown some deficienciesin performing residential repairs.When Bruning's poorperformances continued and the incident on a residentialjob exposed Respondent to a substantial claimarisingfrom a very real risk of fire due to his admitted negli-gence,Respondent established that it would have re-leased Bruning even absent his union involvement. Inreaching this conclusion I have also taken into accountthe absence of actual knowledge of the substance ofBruning's union role and the absence of any attempt byJones to interrogate or attempt to intimidate him as hedid a number of the other employees. Accordingly, Irecommend dismissal of this allegation.10.On January 12, 1983,Gerard Thuottewas workingon Phase III of the McAllister Hall job. That dayThuotte called Eva Jones, told her he was running outof work, and he would like to talk to Ben. Jones came to JONES PLUMBING CO.the site, told Thuottehe was satisfied with his work, andthat if he could do electricalwork he hadanother jobfor him.The work washooking up the flue dampers atthe Navy SubBase.Thuottesaid he could not do electri-calwork,that he was afraid of it, and declined Jones'offer to train him on thejob. t tJonesthensaid, "Youwill have to take a layoff."Thuotte respondedthat wasjust as well since his wife was sick at the time.Jones toldThuotte he would call him when something came up. Heshould stop by theoffice nowand pick up his pay and apinkslip.When Thuottegot there the pay wasready butthe pink slip was not. He told Eva to mailit to him.When he did not receive it within the next few days, hecalled and learned she had not gotten wordfrom herfather yet. Thuottesaid he hadto haveit for an unem-ployment claim.She said she would mailit.Theslipwasfinally forwardedto Thuotte.It said that he left workvoluntarily.In spite of its wording,Thuotte didreceiveunemployment compensation.He was never recalled towork nor offered work at the South Carolina site.Itwas Jones' version of their conversation on January12 that he did not offer to send him to install stack packsif he could do electricalwork, but that hewas going tosend him on that job and he could start wiring up theflue dampers.Further,Jones testified,contrary toThuotte, that Thuotteresponded that,with his wife sick,he would just as soon have a layoff slip. When specifical-ly directed by his counsel as to whetherThuotte re-ferrred to his lack of qualifications,Jones now addedthatThuottesaid he did not know how to wire themand, when Jones offered to train him,Thuotte declined(Tr. 215).IcreditThuotte'sversion that Jones,who did notdeny that he had opened the conversation with a compli-ment about his workmanship,had offered the electricalwork as an alternative to a layoff andthat Thuotte hadfirstmade Jones aware of his inabilityto dothe workand his fearof it beforestating that a layoff was accepta-ble given his wife's illness.I concludethat only after-ward did Jones attempt to capitalize on Thuotte's con-cern for hiswife's condition by assertingon the layoffslip that the separation was voluntary.It is significantthat Jones never testified that he consideredThuotte tohave voluntarily quit nor didhe specifically denyThuotte's testimony that he would be contacted whenwork picked up. Even assuming arguendo,that Jones le-gitimately took the total conversation as evidencing adesire onThuottes'part to take a leave"at that time"(Tr. 215)to care for his wife,at thecost of anyassign-ment Jones could make,this interpretationhardly justi-fied Respondent in arguing in itsbrief that it had no fur-ther obligation to him.Even Jones did not state on therecord thatThuotte had thereby forfeitedhis position asa normal laid-off employee subject to future recall. Joneshimself testified,with respect to another employee, that,to him,layoff and recall are interchangeable terms thatmean the same thing and the use of either term does notpreclude recall(Tr. 243-244).11Although Thuottehad worked on the fluedamper job previously,-he had not done any electrical hookups.447I conclude here that by its wording of the layoff slipand by a determination,never expressed or stated toThuotte,to preclude any future recall, contrary to Jones'stated intention on January 12, 1983, Respondent discri-minatorily terminated Thuotte,to whom Jones had madedisparaging remarks about McVeigh and the Union andwho had been previously temporarily laid off in violationof the Act.Alternatively,by giving Thuotte the limitedoption of electrical work for which the employee wasnot qualified and which he feared,or a layoff,at a timewhen Respondent was hiring new employees for InstantPlumbing work and the South Carolina job,and failingto recall him 12 when,by thetime of the hearing, Re-spondent had employed at least six plumbers/pipefitterson work for which Thuotte was qualified by 38 years ofexperience,constitutes a constructive discharge, see H.B. Zachry Co.,261 NLRB 681, 685-686 (1982).11.AfterMcVeigh'sDecember 6, 1982 transfer to in-stall stack packs which I have concluded was discrimina-tory,on January 24, 1983, he was approached by Joneswho told him to come in to the office. When McVeighdid so,Jones said,"We are shutting the job down. Hereisyour money."McVeigh also received a layoff slipwhich said:"Lack of work." According to McVeigh,and not contradicted at the time, over half the job of in-stalling stack packs at the Navy housing site remained tobe performed-at least 4 or 5 months involving over 600dampers.In February 1983,McVeigh received a recall letterfrom Respondent.He reported back to work on the samestack pack job on February 7. On February 10, Jones ap-proached McVeigh and told him that he was shuttingdown the job again.He said,"Here is your dough.Good-bye." Included with his check was a slip stating hewas laid off for lack of work.McVeigh was never calledback to work.While at the site on these 4 days McVeigh saw LarryThompson who had just become employed and wasworking at building 380 at the same site.Thompson, likeMcVeigh,was a working foreman journeyman plumb-er/pipefitter.But McVeigh also had experience in andwas a certified welder.At the time of McVeigh's layoff Jones did not supplyany specific reason for McVeigh's last two layoffs otherthan the reason appearing on McVeigh layoff slips-lackof work. Yet, it is clear that Thompson was newly em-ployed for work at the same Navy housing in Februaryaround the time of McVeigh's last layoff,and he contin-ued in Respondent's employ until May 1983.Jones didnot seek to counter McVeigh's testimony that half thejob remained to be done.Jones did claim at the hearingthat he needed to get 10 flue damper units a day installedand that McVeigh was averaging 8 units a day. Jonesfailed to support this claim with any documentation and12 Jones testified that prior to the fall of 1982, when the Union cam-paign commenced, transfer to another job when one wound down was asubjective decision based on the qualities of initiative, skills, and knowl-edge.As earlier noted, at his layoff, Jones expressed satisfaction withThuotte's work. He was both a plumber and pipefitter with extensive ex-perience. Jones failed to consider Thuotte for any work other then elec-trical and never showed that he was under consideration for any futureassignmentsin South Carolina or elsewhere when they became available. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDMcVeigh asserted he was installing 8 to 10 per day. Fur-thermore, Jones also alluded to a punch list of items tobe corrected on the job prepared by a Navy inspector, Isimplying that installations had been made in an unsatis-factory manner. Respondent could not identify McVeighas responsible for any, or any substantial, portion ofthem, and, in any event, this list, received well subse-quent to McVeigh's final layoff, admittedly played norole in his layoff.According to Grillo, he showed McVeigh how to dothe damper installations and was subsequently called into repair a few in December or January when the boilerswere not operating and he had to rewire a damper onone occasion. Grillo later testified that the only problemhe encountered on the job was faulty wiring. Yet, it isclear that McVeigh's work record on this installation jobfor a month and a half, from December 7, 1982, to Janu-ary 24, 1983, was deemed sufficiently satisfactory byJones to warrant his recall to the same job for 3 days inFebruary before his final layoff. And no conversationwas had with McVeigh then or later holding him respon-sible for defects on the Navy housing job. Grillo alsoagreed that a punch list could include items other thandefects, such as insulation, which had not been previous-ly installed because the ducts or pipes had to be tested,and labeling.McVeigh, who had multiple skills and experience, wasnever considered for, or offered, the South Carolinawork, which required some welding, and he was appar-ently replaced by a newly hired employee. Based on hisstrong union advocacy, and the series of threats whichJones made to discharge McVeigh and the utter con-tempt with which Jones held Local 305 and those close-ly associated with it, specifically McVeigh, the GeneralCounsel has made a strong prima facie showing thatJoneswas motivated by McVeigh's union advocacywhen he let him go in January and February 1983. Thisshowing has not been overcome by any evidence of al-leged shortcomings which Respondent offered during thecourse of the hearing.12.On July 15, 1983,Albersonwas working on thebuilding 29 job at the Navy Submarine Base, the power-house, along with Keith Harris. Jones came in early inthe morning and told the employees to pack up all theequipment, load it on the truck, and bring it back to theshop. This procedure took 4 to 5 hours. Alberson thenwas assigned some special work in the shop by Jones.An hour before quitting time Jones told Alberson he wasgoing to have to lay him off. Jones said, "Why don't youpack up your tools now and come to the office and Iwill give you your money." He then added, "As a matterof fact, I will pay you for the whole day. I will pay forone hour extra because you have done such a fine job forme." At 4:30 p.m., the regular quitting time, Jones paidAlberson off, including the additional hour's pay, theyshook hands, and Alberson left.i S The document offered in evidence by Respondent was properly re-jected because it failed to identify the employee responsible for the al-leged defects and Respondent failed to produce underlying documenta-tion which might have shown this; it was a copy which was partly illegi-ble and admittedly was received subsequent to McVeigh's final layoff sowas not a factor in Respondent's decisionAccording to Alberson, and not disputed by Jones,there was about 3 more weeks' worth of work left at thejobsite.Alberson was a journeyman and certified welder,steamfitter, and rigger. He was aware that a welder hadbeen hired a few weeks before he was let go. Jones gavehis name as Kurt Nowak, hired on July 10, 1983, andstillemployed at the time of the hearing. Anotherwelder/pipefitter,Robert Krinjack, had been hired inJune 1983. Alberson testified that the new welder wasworking on a new construction job at another building atthe submarine base. John Wysocki testified credibly andwithout contradiction that after July 15, 1983, he sawNowak welding at the powerhouse on the submarinebase on a couple of occasions on the very job that Alber-son had been working on prior to his layoff.According to Jones, Alberson was laid off in mid-Julybecause the project he was on was substantially complet-ed. Jones agreed with Alberson's estimate that severalmore weeks remained on the building 29 job to whichAlberson had been assigned. However, as a 10-day priornotification had to be given for utility shut off to permitcutting into existing lines and certain equipment to befurnished by the general contractor necessary to makefinal connections was not then available, it was not prac-tical at the time to proceed on that project. As will bediscussed, infra, Keith Harris, the other employee on thisproject,was reassigned to another job about the sametime Alberson was laid off. However, Harris was an ap-prentice plumber, not a welder, and Wysocki's testimonymakes seriously questionable Jones' testimonial assertionsabout the close of this jobsite.Albersonwas the rank-and-file employee with thelongest service for Respondent when he was laid off onJuly 15, 1983. He had started August 1981. He had beendiscriminated against previously by having an assignedcompany truck and credit cards withdrawn on Decem-ber 3, 1982, by being sent home early on December 7, bybeing denied a helper to assist on rigging heavy pipes onDecember 9, and by being laid off for virtually the entireday after reporting to work on December 16 and 17.Jones did not dispute Alberson's testimony that on July15, 1983, he complimented Alberson on the fine job hehad done for him.While I credit Jones that work was slackening off bymid-July 1983-in fact, no new employees were hiredafter July, and only Scott Lambrecht, Christian Grillo,both supervisors, and Nowak remained on Respondent'spayroll from September 1983 to the date of hearing-Jones never addressed the implication raised by the Gen-eralCounsel's questioning of both Alberson and Joneswhy Nowak and Krinjack were retained over Alberson.In particular, Jones did not show any reason a certifiedwelder was hired just 4 workdays before Alberson waslet go and assigned to the same worksite after Alberson'sseparation.Surely, if Jones is credited, he had to beaware on Monday, July 11, 1983, that only a week'swork remained on the building 29 job. Yet, a new em-ployee was hired when already in his employ was oneexperienced welder/rigger with 2 years' experience in hisbusiness and with the skills and admitted talent to per-form well on future projects. If more than I week's work JONES PLUMBING CO.was performed on the site after July 10,1983, as seemslikely,Nowak was retained to complete the welding onthe project and to become a regular full-time employeeas well.The onlylogical explanation is that Jones believed hehad found an opportunity, after assuring himself of a re-placement,to rid Respondent of a strong union employ-ee,who had refused to quit in the face of provocativeconduct which had caused him financial loss. I concludethat Alberson's layoff violated Section 8(a)(3) and (1) ofthe Act and, further, that Respondent's claimed businessjustification failed to substantiate that Alberson wouldhave been laid off on July 15, 1983, absent his union ac-tivities.By certified letter datedNovember 2, 1983, JonesPlumbing requested Alberson to advise the earliest hecould report for work. By letter dated November 8,1983, addressed to B. L. Jones, Jones Plumbing, Alber-son acknowledged receipt of the earlier letter and ex-pressed his interest in retuning to work. Alberson nextsought more details on the job opportunity, including,inter alia, the duration of the job, hours per week, andhourly wage scale and other benefits,including availabil-ity of transportation. He asked for a reply by return mail.The next day, according to Alberson, but more likely aweek or more later, Alberson received a letter fromJones, dated November 14, 1983, stating: "Your apparentunwillingness to reply to my telephone call of November1,1983,14 and my certified letter of November 2, 1983,leads me to the conclusion that you no longer desire em-ployment withJones PlumbingCo., Inc."Respondent's initial letter does not constitute an offerof a return to work. It does not offer any job on any par-ticular date. Alberson is asked to advise the earliest datehe can report to work. What is supposed to follow theemployee's advise is not made clear and is completelyopen to conjecture. Even if it be construed as a form ofan offer, the Board has often observed, an offer of rein-statement must be "specific, unequivocal, and uncondi-tional' in order to toll the backpay period,L. A.WaterTreatment,263NLRB 244, 246 (1982). Respondent'sletter fails on all three of these counts. Nonetheless, Al-berson responded timely, and sought to have Jones clari-fy exactly what he was proposing. It is clear from Jones'November 14 letter that either Respondent had not yetreceived Alberson's November 8 reply or that it chose toignore it. In either case, Alberson's request demanded aconsidered response and it never received one.Alberson testified that among his, concerns in makinghis inquiry were the loss of the truck and quite a lot ofmoney during his unemployment. He wanted to know ifhe would be receiving the terms and conditions of em-ployment he originally started with before he was "pro-gressively demoted." (1'r. 45.)He would not returnunder the terms he had when he was laid off in July.Before that, he had both a company truck and creditcards removed, and had been sent home from work onfour occasions. Each of these was an act of discrimina-tion. Jones had also commented adversely on a belief inAlberson's attendance at a union meeting. Under these14 There was no testimony about this asserted call.449circumstances, without any assurance from Jones that hewould have his preexisting benefits restored under theAct, Respondent's initial, equivocal request, until it wasclarified as a return to a position free from the coerciveefforts of Respondent's unfair labor practices, could notconstitute a valid offer of reinstatement.Cf.Brenal Elec-tric Inc.,271 NLRB 1557 (1984).Aside from the foregoing, it is apparent that Respond-ent seized on its ambiguous first letter and its belief,never established on the record but asserted as fact in itsbrief, that Alberson was "then working at a more lucra-tive union job at the Millstone Power Plant," to makethe self-serving declarationin itssecond letter that Al-berson no longer desired employment and he was ac-cordingly removed from any further consideration forrecall.Respondent's strategy and its position here shielditscontinuing unlawfulmotive toward Alberson andcannot serve to cut off his rights to an offer of reinstate-ment and backpay.13.KeithHarris,hired June 7, 1982, another of theoriginal group of prounion employees, who also signed aunion card and attended the union meetings, was an ap-prentice plumber working with John Alberson at thepowerhouse, building 29, at the submarine base when Al-berson was laid off on July 15, 1983. Harris was reas-signed to the ARDM Building and worked there withGrillo,Wysocki, and another new employee, Bill Marusoor Marzusso.On July 21, 1983, on the way back to the shop at theend of the day, Grillo handed him an envelope and saidhe did not know whatwas in it,but he had to lay himoff at that time. Inside the envelope were a paycheckand a slip laying him off for lack of work.Jones testified that the power plant project was practi-cally finished and he was looking forward to a reductionin force. At the time he laid off Alberson, he sent Harristo give Wysocki a hand on the building 29 job but it wasnot practical to keep him there and he was subsequentlylaid off.Harris was laid off at a time when two other appren-tices,Maruso or Marzusso and Thomas Lambrecht, hired9 to 13 months after him, in March and July 1983, re-spectively,were retained on Respondent's payroll. Infact,Lambrecht, Scott's brother, was hired just 2 weeksbefore Harris' layoff. In doing so, Jones violated his ownpolicy of taking seniority into account in determining theretention of apprentices. Jones offered rio explanation forretaining these two less senior apprentices. Furthermore,Harris had been sent to the South Carolina job with air-fare and having expenses there paid by Respondent, for 1week in March 1983. At the time, seven other employeeswere working on that job. Thus, Jones considered Harrissufficiently skilled to work at a site which he could notpersonally oversee. At no time did Jones assert he hadany problems with Harris' work performance. Respond-ent thus made no serious effort to overcome the GeneralCounsel's prima facie case. I conclude that, just as withPaul Baker, among other discriminatees, Respondent,without a legitimate business reason, and contrary tonormal company policy, discriminatorily terminatedHarris. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDBy letter dated November 15, 1983, Jones wroteHarris: "We expect to have an opening for an apprenticewith your qualifications within two weeks. Please advisethis office by November 22, 1983, if you would be inter-ested in accepting employment with Jones Plumbing Co.,Inc."Harris did not reply. This letter suffers from thesame infirmities as Jones' letter earlier the same month toAlberson. It is not an offer of reinstatement as claimedby Respondent. It fails to specify a date or an availablejob. It leaves ambiguous the most necessary elements ofa job offer. Jones' "expectation" that he would have anopening 2 weeks hence is hardly an unconditional profferto Harris of the same or substantially equivalent employ-ment he enjoyed prior to the discrimination practicedagainst him, particularly in light of his unlawful layoff.SeeStandard Aggregate Corp.,213 NLRB 154 (1974);In-formationControlCorp.,196NLRB 504, 508 (1972).Jones' letter was invalidas anoffer of reinstatement andthus did not serve to toll the award of backpay or rein-statement rights Respondent owed Harris.14.MarkMcGuirewas an apprentice plumber/-pipefitter first employed by Respondent in late 1981. Hehad signed a union card, attended the fall 1982 organiza-tionalmeetings, and voted in the election. It will be re-called that, in the course of a coercive conversation heldin December 1982, Jones told McGuire that as senior ap-prentice he would be the last to go under a plan to cutthe size of the shop in half. On that occasion Jones alsotoldMcGuire everyone involved in the Company hadspoken of him highly. McGuire was also told at the timethat he would need a doctor's certificate on a future ab-sence for illness. He had been absent a number of timesin the fall of 1982 because of problems with his car andthe death of his grandmother. That requirement for adoctor's note was held discriminatory.Then, early in the week of May 1983, McGuire testi-fied he had missed another day to attend the funeral ofhiswife's grandmother. Early in the morning of Friday,May 13, McGuire received a telephone call at homefrom John Wysocki who told him he had talked to Benpreviously, and told McGuire not to come in to workthat day, but to go to the office at 2 p.m. to pick up hischeck.Wednesday, not Friday, was the regular payday.Later that day, at the office, he received from Eva Joneshis pay along with a slip laying him off for excessive ab-senteeism. Ben Jones refused to see him or speak to him.Duringhiscross-examination,McGuire admittedhaving been absent 6 to 8 times in the specific period oftime of a month or 2 months preceding his layoff. Otherthan that, there were times he was sick or otherwiseunable to come to work. McGuire also acknowledgedhaving been relayedmessagesby working Foreman Wy-socki about his absences during the spring of 1983 afterJones had come on the job the days he was out and com-mented about them. At the time McGuire received wordrelayed from Jones that he had better be careful aboutbeing absent.McGuire also admitted that his brother,Paul McGuire, when he was superintendent, had spokentohim once or twice about his absences. Althoughunable to recall having received the letter, Respondentproduced a written warning from Jones to McGuiredated June 16, 1982, prior to any union activity, for-warded to his then address, described in the first para-graph as a first warning notice regarding unauthorizedabsences from work. The letter went on to note that ifthis should continue he would receive a second warningnotice and, if not abated thereafter, it would result in ter-minationof employment. The letter closed by describingthe proper procedure for notifying the Company in caseof requiring time off from work or if McGuire was ill.John Wysocki, who testified for the General Counselon various allegations in the complaint,was questionedaboutMcGuire's habitual absenteeism during his cross-examination.Wysocki recalled that in the spring of 1983he told McGuire that he better shape up, and not missany time. As Wysocki explained, he was his only helper,and without McGuire on the job it made it very difficultfor him to operate. McGuire had a number of absencesat the time and was obviously sick a lot.Jones testified that he terminated McGuire for exces-sive absenteeism. He had been in business for 32 years,and McGuire held the record for being absent withoutpermission.He had constantly warned McGuire as hadhis brother,Wysocki, and Alberson, todesist in thispractice, yet he persisted. In Jones' view, McGuire's per-formance was hurting the Company and creating a badexample for the other employees. There were several oc-casionswhen McGuire was assigned to a job out oftown, such as Newport or New Haven, to which he wasto ride with another employee. McGuire would fail toshow up at 6 a.m. leaving the other employee with noone to help him,causing a loss of time, or payment tothe remaining employee for inefficient work.McGuire's absences in the period before his layoff hadbeen on either a Monday or Friday. On the week prior,inWysocki's absence on vacation, McGuire was beingpaid at a journeyman's rate under the Davis-Bacon Act.He had called in to say he would be attending his wife'sgrandmother's funeral onMonday-an excusable ab-sence. Then on Tuesday, the Company received anothercall thatMcGuire would not be in because he had todrive a relative somewhere. It was at this time that Jonesdecided that McGuire's continued employment was notgood for the Company.McGuire did not seek to-rebut these events leading upto hisdismissal.Fromhis own admissions,aswell asWysocki's statement, a picture is presented of an employ-ee whose record of absenteeism was a matter troublingJones even before the union drive commenced and con-tinued to the point in the spring of 1983 when it wascausing serious inefficiencies in work production. I there-fore conclude that the General Counsel's prima facieshowing, supported by the evidence of McGuire havingbeen the subject of Jones' diatribe against the Union andhis prounion work force in December 1982, has been re-butted by the evidence of McGuire's continued habitualabsenteeism leading directly to his eventual terminationwhich would have resulted even in the absence of hisunion activities. I will recommend dismissal of this alle-gation. JONES PLUMBING CO.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within themeaningof Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interrogating its employees about their member-ship in or activities on behalf of or sympathies for UnitedAssociationof Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the U.S. andCanada, Local #305, AFL-CIO; creating the impressionamong its employees that their union activities wereunder surveillance; informing its employees of the futilityof unionization; threatening its employees with layoffs,loss of employment, and other unspecified reprisals, anddisparaging the Union to its employees in order to dis-courage them from selecting the Union as their collec-tive- bargaining representative, Respondent has engagedin and is engagingin unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By temporarily laying off, revoking the use of com-pany provided vehicles and credit cards, transferring to alower paying job, imposing more onerous and morestringentworking conditions, and by laying off perma-nently and discharging without any intention of recallingits employees, because of their activities on behalf of theUnion and in order to discourage their union member-ship, activities, and sympathies, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 8(a)(1) of theAct.6.Respondent has not engaged in any unfair laborpractices not specifically found herein; specifically, Re-spondent has not violated the Act by laying off or dis-charging Frederick Bruning about January 17, 1983, andMark McGuire about May 13, 1983.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct. Af-firmative actions shall include the posting of the usual in-formation notice to employees,the restoration of thebenefitspreviously enjoyed by the employees whichwere unlawfully removed,the removal of companyrecords of the unlawful separations from employment ofthe five named discriminatees,notifications to them thatthis has been done and that the evidence of the unlawfulseparationswill not be used against them,seeSterlingSugars,261 NLRB 472(1982), offers of reinstatement tothe five named employees to their former jobs or, if nolonger available, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges,and making them whole for any losses ofearnings or other monetary losses theymay have suf-fered byreason of Respondent'sdiscrimination againstthem, computed in the manner prescribedin F.W. Wool-worth Co.,90NLRB 289 (1950),with interest computed451in the mannerset forth inFlorida Steel Corp., 231NLRB651 (1977);see generallyIsisPlumbing Co.,138 NLRB716 (1962).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edisORDERThe Respondent, Jones Plumbing Co., Inc., GrotonPiping, Inc.; and Groton Piping, Inc. d/b/a InstantPlumbing Company, Gales Ferry, Connecticut, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a) Interrogating its employees about their membershipin or activities on behalf of or sympathies for United As-sociation of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the U.S. and Canada,Local #305, AFL-CIO, or any other labor organization;creating the impression among its employees that theirunion activities are under surveillance; informing its em-ployees of the futility of unionization; threatening its em-ployees with layoffs, loss of employment, and other un-specified reprisals because of their union activities or ifthey selected the Union as their collective-bargainingrepresentative, and disparaging the Union to its employ-ees.(b)Discouraging membership in, activities on behalfof, or sympathies for United Association of Journeymenand Apprentices of the Plumbing and Pipefittinglndustryof the U.S. and Canada, Local #305, AFL-CIO, or anyother labor organization, by temporarily laying off, re-voking the use of company provided vehicles and creditcards, transferring to a lower paying job, imposing moreonerous working conditions, by refusing to provide em-ployees with a helper; imposing more stringent workingconditions by requiring the documentation of medical ill-ness; and by laying off permanently without any inten-tion of recalling and discharging, or in any other mannerdiscriminating against its employees in regard to theirhire or tenure of employment or any term or conditionof employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Gerard Thuotte, John McVeigh, Paul Baker,John Alberson, and Keith Harris immediate and full rein-statement to their former positions or, if those positionsno longer exist, to substantially equivalent positions with-out prejudice to their seniority or any other rights orprivileges previously enjoyed, and make each of themwhole for any loss of earnings and other benefits theymay have suffered by reason of the discrimination prac-ticed against them in the manner set forth in the sectionof this decision entitled "The Remedy."15 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 452DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Restore to John McVeigh and John Alberson, andto any other employees to whom they were provided ona regular basis, the use by them of company vehicles andcredit cards.(c)Remove from its records any reference to the dis-charges or terminations of Keith Harris, John Alberson,Gerard Thuotte, Paul Baker, or John McVeigh, andnotify them that this has been done, and the evidence ofthe unlawful discharge or termination will not be usedagainst them.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amount of backpay due under the terms ofthis Order.(e) Post at its Gales Ferry, Connecticut place of busi-ness copies of the attached notice marked "Appendix."16Copies of the notice, on forms provided by the officer-in-charge for Subregion 39, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the officer-in-charge within 20 days from thedate of this Order what steps the Respondent has takento comply.IT IS FURTHER ORDERED that the amended consolidat-ed complaint be dismissed insofar as it alleges Respond-ent violated the Act by laying off Frederick Bruningabout January 17, 1983, and Mark McGuire about May13, 1983.16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees about mem-bership in or activities on behalf of or sympathies forUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the U.S. andCanada, Local #305, AFL-CIO, or any other labor or-ganization;create an impression among our employeesthat their union activities are under surveillance; informour employees of the futility of unionization; threatenour employees with layoffs, loss of employment, andother unspecified reprisals; or disparage the Union to ouremployees in order to discourage them from selectingthe Union as their collective-bargaining representative.WE WILL NOT discourage membership in, activities onbehalf of, or sympathies for United Association of Jour-neymen and Apprentices of the Plumbing and PipefittingIndustry of the U.S. and Canada, Local #305, AFL-CIO, or any other labor organization, by temporarilylaying off, revoking the use of company provided vehi-cles and credit cards, transferring to a lower paying job,imposing more onerous working conditions by refusingto provide employees with a helper, imposing more strin-gent working conditions by requiring the documentationof medicalillness, laying off permanently without any in-tention of recalling and discharging, or in any othermanner discriminating against our employees in regard totheir hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the Act.WE WILL offer Gerard Thuotte, John McVeigh, PaulBaker, John Alberson, and Keith Harris immediate andfull reinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalent posi-tionswithout prejudice to their seniority or any otherrights or privileges previously enjoyed, and make each ofthem whole for any loss of earnings and other benefitsthey may have suffered by reason of our discriminationagainst them, with interest.WE WILL restore to John McVeigh and John Alber-son, and to any other employees to whom we providedthem on a regular basis, the use by them of our vehiclesand credit cards.WE WILL remove from our files any references to theunlawful discharges or terminations of the five above-named employees and notify them in writing that thishas been done and that their discharge or terminationwill not be used against them in any way.JONES - PLUMBING Co., INC.;GROTONPIPING, INC.; AND GROTON PIPING, INC.D/B/A INSTANT PLUMBING COMPANY